                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DERRICK LUCKEY, et al.,                             Case No. 18-cv-06071-HSG
                                   8                    Plaintiffs,                          ORDER
                                   9             v.                                          Re: Dkt. No. 13
                                  10     UNITED STATES DEPARTMENT OF
                                         THE NAVY, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs filed a motion to continue the case management conference, currently scheduled

                                  14   for June 18, 2019 at 2:00 p.m., by fourteen (but preferably thirty) days. Dkt. No. 13. Plaintiffs,

                                  15   proceeding pro se, represent that they cannot afford the cost of a “short-notice airline ticket to San

                                  16   Francisco.” Id. ¶ 5. So that the Court may provide guidance to Plaintiffs and to avoid further

                                  17   delay, as this case has been pending since October 2018 without any confirmation that Defendants

                                  18   have been properly served, the Court DENIES Plaintiffs’ motion to continue the case

                                  19   management conference. See Dkt. No. 13. However, Plaintiffs may appear telephonically and

                                  20   should contact CourtCall at (866) 582-6878 to make arrangements for their telephonic appearance.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: 6/18/2019

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
